

116 S4114 IS: No Tear Gas or Projectiles Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4114IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Sanders (for Mr. Markey  (for himself and Mr. Sanders)) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit Federal law enforcement officers from using riot control agents and kinetic impact projectiles, and to incentivize States and local governments to prohibit State and local law enforcement officers from using riot control agents and kinetic impact projectiles.1.Short titleThis Act may be cited as the No Tear Gas or Projectiles Act.2.Prohibiting use of riot control agents and kinetic impact projectiles by law enforcement officers(a)DefinitionsIn this section—(1)the term kinetic impact projectile means a rubber or plastic bullet, bean bag round, sponge round, pellet round, wooden dowel, or other projectile-delivered impact munition;(2)the term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code; and(3)the term riot control agent has the meaning given the term in the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly referred to as the Chemical Weapons Convention).(b)Prohibition on use by Federal law enforcement officers(1)ProhibitionA Federal law enforcement officer may not use a riot control agent or kinetic impact projectile for any purpose while on duty.(2)Civil penalty(A)In generalA Federal law enforcement officer who violates paragraph (1) shall be liable to the United States for a civil penalty in an amount not to exceed $10,000 for each violation.(B)DeterminationIn determining whether to impose a civil penalty under subparagraph (A) and the amount of the civil penalty, a court shall take into account—(i)the nature, circumstances, and extent of the violation; and(ii)such other matters as justice may require.(3)Civil actionAny person aggrieved by a violation of paragraph (1) by a Federal law enforcement officer may bring a civil action against the Federal law enforcement officer in any appropriate district court of the United States to obtain such relief as may be appropriate. (c)Incentivizing banning use by State and local law enforcement officersBeginning in the first fiscal year beginning after the date of enactment of this Act, a State or unit of local government may not receive funds under the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) or the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that, with respect to law enforcement officers in the State or unit of local government, respectively— (1)prohibits a law enforcement officer from using a riot control agent or kinetic impact projectile for any purpose while on duty; and(2)imposes on a law enforcement officer who violates the law civil penalties and civil liability equivalent to the criminal penalties and civil liability imposed on Federal law enforcement officers under subsection (b) of this section.